ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Niking Corporation                           )      ASBCA No. 60731
                                             )
Under Contract No. W9128A-12-C-0003          )

APPEARANCE FOR THE APPELLANT:                       Brian A. Darst, Esq.
                                                     Reston, VA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Nathan Kanale Sadowski, Esq.
                                                    Jeanine 0. Cornwell, Esq.
                                                    Robyn U. Au, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Honolulu

           OPINION BY ADMINISTRATIVE JUDGE DICKINSON
     ON APPELLANT'S MOTION TO STRIKE RESPONDENT'S DEFENSES,
                     OR IN THE ALTERNATIVE,
             MOTION FOR A MORE DEFINITE STATEMENT

      Appellant moves to strike the entirety of paragraph 199 of respondent's
12 October 2016 answer in which respondent alleged seven (7) "affirmative or other
defenses." In the alternative, appellant moves that we exercise our discretion under
Board Rule 6( d) and order respondent to amend its answer to include more definite
statements of the seven alleged defenses. Respondent opposes both motions.

       Motions to strike a defense, affirmative or otherwise, "are not favored and will
be denied if the defense fairly presents a question of law or fact." Taylor & Sons
Equipment Co., ASBCA No. 34675, 88-2 BCA ii 20,694 at 104,585. As we held in
Danae, Inc., ASBCA Nos. 30227, 33394, 88-3 BCA ii 20,993 at 106,071, "a defense is
good unless it appears to a certainty that [the opposing party] would succeed despite
any state of facts which could be proved in support of the defense." See also Supreme
Foodservice GmbH, ASBCA No. 57884 et al., 16-1 BCA ~ 36,426 at 177,580-81.

       The Board's rules require only notice pleading. The Boeing Co., ASBCA
No. 54853, 12-1BCA~35,054 at 172,197-98. Rule 6(b) requires the government's
answer to admit or deny the allegations of the complaint and shall "set forth simple,
concise, and direct statements of the Government's defenses to each claim asserted by the
appellant, including any affirmative defenses." The point of notice pleading is to put the
opposing party on notice that a particular defense is asserted so that the opposing party
may "proceed to conduct discovery regarding the affirmative [or other] defense." The
Boeing Co., 12-1BCA~35,054 at 172,197-98.

        Appellant argues that respondent's defenses, alleged in paragraph 199 of the
answer in simple, concise and direct statements, expose appellant to "trial by ambush"
(app. mot. at 12). We find no evidence to support appellant's argument. The
pleadings of the parties did not occur in a vacuum; rather, they were preceded
procedurally by appellant's 3,085-page claim and respondent's 60-page final decision
detailing the contracting officer's line-by-line factual and contractual reasons for
denial of each issue presented in appellant's claim. To the extent appellant seeks more
information regarding the factual support for respondent's asserted defenses than is
provided in the contracting officer's final decision, it may request that information in
discovery. Respondent, as the proponent of the defenses, has the burden of proving its
asserted defenses on the merits after reasonable discovery. Raytheon Company,
ASBCA No. 58849, 15-1 BCA ~ 36,000 at 175,865.

        Appellant also argues that any defenses not asserted by respondent in its answer
are barred from being asserted in the future. Appellant is incorrect as Board Rule 6( d)
permits either party to raise additional issues and/or defenses after the pleadings and
the circumstances under which such additional issues or defenses may be considered
by the Board.

      On the basis of the foregoing, we deny appellant's motion to strike respondent's
defenses. We further deny appellant's alternative motion for a more definite statement
which is within our discretion under Board Rule 6( d).

      Dated: 27 January 2017




                                                 Administ ative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


(Signatures continued)




                                           2
I concur




Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60731, Appeal of Niking
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          3